              Case 1:20-cv-00557-JL Document 1 Filed 05/08/20 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW HAMPSHIRE



DONNA M. STAHL,

         Plaintiff,
v.

EXTENET SYSTEMS, INC. AND                                      CIVIL ACTION NO. __________
GUARDIAN LIFE INSURANCE
COMPANY OF AMERICA,

         Defendants.


                                               COMPLAINT

                                                Introduction

         1.          Plaintiff brings this lawsuit pursuant to three separate provisions of the Employee

Retirement Income Security Act of 1974, as amended (“ERISA”): (a) 29 U.S.C. § 1132(a)(1)(B),

which authorizes a plan “participant or beneficiary” to bring a “civil action” to “recover benefits

due . . . under the term of [her] plan;” (b) 29 U.S.C. § 1132(a)(2), which authorizes a participant

or beneficiary to pursue claims for breach of fiduciary duty; and (c) 29 U.S.C. § 1132(a)(3)

(ERISA’s so-called “catch-all” provision) for equitable relief from breach of fiduciary duty. 29

U.S.C. § 1132(a)(3) provides that a civil action may be brought -

         “(3) by a participant, beneficiary, or fiduciary (A) to enjoin any act or practice which
         violates any provision of this subchapter or the terms of the plan, or (B) to obtain other
         appropriate equitable relief (i) to redress such violations or (ii) to enforce any provisions
         of this subchapter or the terms of the plan.”

         2.          In accord with 29 U.S.C. § 1132(a)(1)(B), Plaintiff seeks to obtain the benefits

due arising from Defendants’ denial of an optional life insurance benefit purchased by Plaintiff’s




{13934/A0530637.1}
              Case 1:20-cv-00557-JL Document 1 Filed 05/08/20 Page 2 of 17



husband, Mr. Stahl, prior to his death. As a result of Defendants’ denial of benefits, Plaintiff has

suffered damages in an amount to be determined.

         3.          In accord with 29 U.S.C. § 1132(a)(2), Plaintiff seeks to obtain relief for the

financial losses incurred as a result of the Defendants’ breaches of fiduciary duty.

         4.          In accord with 29 U.S.C. § 1132(a)(3), Plaintiff seeks to obtain equitable relief for

Defendants’ breach of fiduciary duties.

                                           Jurisdiction and Venue

         5.          This Court has original jurisdiction over the federal claim described in Paragraph l

pursuant to 29 U.S.C. § 1132(e)(1).

         6.          Venue is proper in this district pursuant to 29 U.S.C. § 1132(e)(2) because: (a)

each of the Defendants may be found in this district given their actions related to Mr. Stahl’s

benefits and Plaintiff’s claim for benefits; (b) as detailed in this Complaint, the applicable plan is

administered, at least in part, in this district; and (c) as detailed in this Complaint, Defendants’

breaches of ERISA and wrongful denial of benefits occurred in this district.

         7.          Personal jurisdiction over the Defendants lies under 29 U.S.C. § 1132(e)(2),

which provides that “process may be served in any . . . district where a defendant resides or may

be found.” Each of the Defendants may be found in New Hampshire, among other potential

states for service, given their actions in this state related to the plan, Mr. Stahl’s employment and

benefits, and their actions related to Plaintiff’s claim for benefits.

                                                    Parties

         8.          Plaintiff Donna M. Stahl (“Mrs. Stahl”) is an individual with a residence in

Londonderry, New Hampshire.




{13934/A0530637.1}                               934/A0530637.1}                                        2
               Case 1:20-cv-00557-JL Document 1 Filed 05/08/20 Page 3 of 17



         9.          Mrs. Stahl was the beneficiary of, inter alia, an optional life insurance policy

purchased by her deceased husband, Gary D. Stahl, through his employer, Defendant ExteNet

Systems, Inc. (“ExteNet”).          Mr. Stahl was employed by ExteNet in New Hampshire from

October 3, 2005, until his death on December 24, 2018.

         10.         Upon information and belief, Defendant ExteNet is an Illinois based corporation.

         11.         Upon information and belief, Defendant Guardian Life Insurance Company of

America (“Guardian”) is a mutual life insurance company with a usual place of business at 7

Hanover Square, New York City, New York.

         12.         The optional term life insurance plan at issue is an employee welfare benefit plan

regulated by ERISA. The insurer in this matter is Defendant Guardian, and the Guardian Plan

Number is 00515750 (“the Guardian Plan” or the “Plan”).                Upon information and belief,

Defendant Guardian acted as a fiduciary and in the role of plan administrator for the Guardian

Plan.

         13.         Upon information and belief, at all times relevant, Defendant ExteNet was the

Plan Sponsor and was responsible for the operation of the Guardian Plan. Upon information and

belief, Defendant ExteNet acted as a fiduciary and in the role of plan administrator for the

Guardian Plan.

         14.         Upon information and belief, Defendant Guardian is registered to conduct, and

does regularly transact and solicit business, in the state of New Hampshire, including but not

limited to entering into the contract reflected in the terms of the Guardian Plan.

                                                   Facts

         15.         Mr. Stahl was an employee of ExteNet from October 3, 2005, until his death on

December 24, 2018.



{13934/A0530637.1}                              934/A0530637.1}                                         3
               Case 1:20-cv-00557-JL Document 1 Filed 05/08/20 Page 4 of 17



         16.         As of December 31, 2017, Mr. Stahl’s benefits through his employer, Defendant

ExteNet, included, inter alia: (a) group term life insurance policy equivalent to his base salary of

$160,000, sponsored by his employer, ExteNet and issued by Guardian; (b) a voluntary

accidental death and dismemberment policy with $100,000 of coverage with an effective date of

September 1, 2015, and; (c) a supplemental life insurance policy with $100,000 of coverage

sponsored by Defendant ExteNet and issued by Defendant Guardian for which Mr. Stahl paid a

biweekly premium of $36.50.

         17.         Over the entirety of 2017, the total of all premiums withheld by Defendant

ExteNet from Mr. Stahl’s paychecks in connection with his $100,000 of supplemental life

insurance was $876.16.

         18.         During Defendant ExteNet’s Employee Open Enrollment for 2018 Benefit Plans,

Mr. Stahl elected to purchase an additional $150,000 of supplemental life insurance for a total

supplemental life insurance benefit amount of $250,000. Exhibit A. This additional $150,000 of

supplemental life insurance became effective on January 1, 2018; Mr. Stahl’s bi-weekly

premium increased accordingly from $36.50 to $91.25.

         19.         The premium of $91.25 for Mr. Stahl’s total supplemental life insurance benefit,

i.e. $250,000, was deducted by Defendant ExteNet from Mr. Stahl’s paycheck on a biweekly

basis, commencing with his second paycheck of 2018 dated January 31, 2018.

         20.         These amounts represented premium payments to Defendant Guardian for Mr.

Stahl’s $250,000 supplemental life insurance.

         21.         Over the entirety of 2018, the total of all premiums withheld by Defendant

ExteNet from Mr. Stahl’s paychecks in connection with his $250,000 of supplemental life

insurance was $2,098.75. Exhibit B.



{13934/A0530637.1}                             934/A0530637.1}                                     4
               Case 1:20-cv-00557-JL Document 1 Filed 05/08/20 Page 5 of 17



         22.         On or about December 28, 2017, Ms. Johanna Roback, Human Resources

Manager at ExteNet, emailed Ms. Isabel M. Godinez-Huff, Guardian Life Insurance Account

Manager, stating that ExteNet was planning to inform all ExteNet employees who made new

elections for 2018 during Open Enrollment, such as Mr. Stahl, that “they need to submit

[Evidence of Insurability](“EOI”).

         23.         On or about December 29, 2017, Ms. Godinez-Huff emailed Ms. Roback, stating

that “I would also make sure they complete their EOIs and are dated prior to their effective date.”

         24.         On or about the beginning of January 2018, Ms. Roback emailed Ms. Godinez-

Huff, inquiring whether there was an “ETA for the report we discussed which will note which

employees and dependents must complete EOI. We’re starting payroll process today and it

would be great to have this information from Guardian as soon as possible.”

         25.         On January 8, 2018, Ms. Godinez-Huff emailed Ms. Roback, with “ExteNet –

2018 Supplemental Life/AD&D Elections and Changes 515750” noted in the subject line. Ms.

Godinez-Huff stated that she “just wanted to provide an update . . . Once all is processed, what

we can do is request an EOA report, which will show all EOIs received. It will include

Approvals, EOIs Denied, Closed and in Progress . . . our Escalation team . . . will provide a list

of all EE and or dependents that will need to provide EOI for the additional amounts.”

         26.         Later on that same day, Ms. Godinez-Huff subsequently emailed Ms. Roback,

noting that she was sending a spreadsheet as an attachment to the email. The attachment was

entitled “515750 Changes Only 2018 Supp Life ADD Elections.”

         27.         At no time subsequent to Mr. Stahl’s election of additional $150,000 of

supplemental life insurance during Open Enrollment for 2018 did Defendant ExteNet request

that Mr. Stahl produce evidence of insurability related to the additional $150,000 of



{13934/A0530637.1}                            934/A0530637.1}                                    5
               Case 1:20-cv-00557-JL Document 1 Filed 05/08/20 Page 6 of 17



supplemental life insurance.

         28.         At no time subsequent to Mr. Stahl’s election of additional $150,000 of

supplemental life insurance during Open Enrollment for 2018 did Defendant Guardian request

that Mr. Stahl produce evidence of insurability related to the additional $150,000 of

supplemental life insurance.

         29.         At no time subsequent to Mr. Stahl’s election of additional $150,000 of

supplemental life insurance did Defendant ExteNet inform Mr. Stahl that such life insurance was

not effective.

         30.         At no time subsequent to Mr. Stahl’s election of additional $150,000 of

supplemental life insurance did Defendant Guardian inform Mr. Stahl that such life insurance

was not effective.

         31.         Subsequent to Mr. Stahl’s December 24, 2018, death, on January 24, 2019, Ms.

Roback completed and submitted to Guardian a Group Life Claim Form. Exhibit C.

         32.         Ms. Roback provided on the Claim Form that, on behalf of Plaintiff, Mr. Stahl's

wife and beneficiary, $161,000 of basic life insurance as well as $250,000 of “voluntary” life

insurance was being claimed.

         33.         Furthermore, on the Claim Form, Ms. Roback noted that the effective date of the

insurance was September 1, 2015, and also noted that Mr. Stahl’s group life premiums were paid

through December 31, 2018.

         34.         The Claim Form included a Beneficiary Designation Form on which it was noted

that Plaintiff was Mr. Stahl’s beneficiary.

         35.         By denial letter dated March 7, 2019, Defendant Guardian informed Plaintiff that

$150,000 of the supplemental life insurance benefit that Mr. Stahl believed was effective as of



{13934/A0530637.1}                             934/A0530637.1}                                     6
                Case 1:20-cv-00557-JL Document 1 Filed 05/08/20 Page 7 of 17



January 1, 2018, was unavailable for payout. Exhibit D.

          36.        Mr. Stahl paid the requisite premium for such $150,000 of supplemental life

insurance throughout the entirety of 2018. Exhibit B.

          37.        Defendant Guardian further stated in its March 7, 2019, denial of benefits letter

that,”[u]nder the terms of the Guardian plan, proof of insurability requirements apply to the

optional term life insurance.

          38.        In addition, Defendant Guardian stated in its March 7, 2019, denial letter that, on

January 8, 2018, Guardian “advised proof of insurability was required for Mr. Stahl, however,

since we did not receive a response, the additional amount of coverage elected did not become

effective.”

          39.        Defendant Guardian also advised in its March 7, 2019, letter that, because

Guardian did not receive a response to its January 8, 2018, letter requesting proof of insurability

regarding Mr. Stahl, the additional $150,000 of term life insurance elected by Mr. Stahl never

became effective and, therefore, was not payable to Plaintiff.

          40.        Guardian’s January 8, 2018, request for evidence of insurability documentation

was directed to Mr. Stahl’s employer, ExteNet.

          41.        Therefore, according to Guardian’s March 7, 2019, letter to Plaintiff, the

$150,000 optional term life insurance was not paid to Plaintiff due to the acts, errors and

omissions of ExteNet.

          42.        By letter dated May 3, 2019, Plaintiff submitted to Guardian’s Appeals

Committee a formal request for re-consideration of Guardian’s March 7, 2019, benefits denial

letter.

          43.        By letter dated July 5, 2019, Guardian denied Plaintiff’s request for re-



{13934/A0530637.1}                              934/A0530637.1}                                       7
               Case 1:20-cv-00557-JL Document 1 Filed 05/08/20 Page 8 of 17



consideration of its March 7, 2019, benefits denial letter. Exhibit E.

         44.         At all times prior to his death, Mr. Stahl consistently and regularly paid his

monthly premiums related to the $250,000 supplemental life insurance policy, including the

$150,000 optional insurance which was effective as of January 1, 2018, in exchange for receipt

by Mr. Stahl of continued life insurance under the Guardian Plan.

         45.         At all times prior to Mr. Stahl’s death, Defendant Guardian continued to accept

Mr. Stahl’s monthly life insurance premium payments.

         46.         Defendant Guardian refuses to pay $150,000 of supplemental life insurance

benefits under the Guardian Plan on the grounds that Mr. Stahl failed to submit evidence of

insurability.

         47.         Plaintiff has exhausted her administrative remedies under the Plan.

                                                 COUNT I

         Breach of Fiduciary Duty under 29 U.S.C. § 1132(a)(2) By Defendant ExteNet

         48.         Plaintiff hereby restates and re-alleges all paragraphs set forth above as if

expressly set forth herein.

         49.         Plaintiff’s deceased husband, Mr. Stahl, participated in Defendant ExteNet’s

Employee Benefit Plan (“Plan”) administered by Defendant ExteNet and Defendant Guardian.

         50.         The Plan meets the definition of an “employee welfare benefit plan” as defined

under 29 U.S.C. §§ 1102(a)(2) and 1002(21)(A).

         51.         Defendant ExteNet was the designated Plan Sponsor and acted as both a plan

administrator and a fiduciary. Mr. Stahl named Plaintiff his beneficiary under the life insurance

policy at issue in this matter.

         52.         Defendant ExteNet was acting as a fiduciary of the Plan, as defined by ERISA,



{13934/A0530637.1}                              934/A0530637.1}                                   8
               Case 1:20-cv-00557-JL Document 1 Filed 05/08/20 Page 9 of 17



while processing applications for benefits, setting up payroll deductions, paying premiums to

Guardian, and processing group insurance premium invoices.

         53.         Defendant ExteNet was acting as a fiduciary of the Plan when it approved Mr.

Stahl’s election of $150,000 of supplemental life insurance during Defendant ExteNet’s open

enrollment for 2018 and withdrew premiums from Mr. Stahl’s salary for such insurance over the

course of one year.

         54.         As a fiduciary, and pursuant to 29 U.S.C. § 1104(a)(1)(B), Defendant ExteNet

was required to discharge its duties “with the care, skill, prudence and diligence under the

circumstances then prevailing that a prudent man acting in a like capacity and familiar with such

matters would use in the conduct of an enterprise of a similar character and with like aims.”

         55.         Defendant ExteNet owed fiduciary duties to Mr. Stahl as a Plan participant, and to

Mrs. Stahl as a Plan beneficiary.           These duties included enrolling Mr. Stahl in the Plan,

submitting materials to Guardian for eligibility determinations, communicating with Mr. Stahl

regarding the status of his enrollment as well as accurately and properly handling any issues

related to evidence of insurability.

         56.         In accord with the provisions of 29 U.S.C. § 1103(a)(1)(B), Defendant ExteNet

owed a fiduciary duty to Mr. Stahl and Plaintiff when performing its participant-enrollment

function.

         57.         Defendant ExteNet failed to obtain evidence of insurability from Mr. Stahl even

though it knew that such evidence was allegedly required as part of Mr. Stahl’s enrollment

application for the $150,000 of supplemental life insurance benefit.

         58.         Defendant ExteNet encouraged Mr. Stahl to believe that his enrollment for

$150,000 of supplemental life insurance benefits took effect under the Plan, including arranging



{13934/A0530637.1}                              934/A0530637.1}                                      9
            Case 1:20-cv-00557-JL Document 1 Filed 05/08/20 Page 10 of 17



for payroll deductions for relevant premiums owed, when, according to Defendant Guardian’s

denial of payment of that benefit, Defendant ExteNet allegedly did not conclude all acts

necessary for those benefits to take effect.

         59.         Defendant ExteNet breached its fiduciary duties when it allowed Mr. Stahl to

enroll in Guardian’s Supplemental Life Insurance Plan and to rely on ExteNet’s representations

that he was eligible for, and covered under, the Plan, without concluding all steps that Defendant

Guardian asserts were required.

         60.         Defendant ExteNet breached its fiduciary duties when it deducted premiums from

Mr. Stahl’s salary to pay for the supplemental life insurance benefit if, as asserted by Defendant

Guardian, such life insurance benefit was not in force.

         61.         As a result of Defendant ExteNet’s breach of fiduciary duties, Plaintiff has

suffered damages in the amount of the policy, lost earnings and interest on that amount,

attorney’s fees and any other losses, harms or damages.

                                                COUNT II

            Breach of Fiduciary Duty under 29 U.S.C. § 1132(a)(2) By Defendant Guardian

         62.         Plaintiff hereby restates and re-alleges all paragraphs above as if expressly set

forth herein.

         63.         Plaintiff’s deceased husband, Mr. Stahl, participated in an Employee Benefit Plan

(“Plan”) administered by Guardian.

         64.         The Plan meets the definition of an “employee welfare benefit plan” as defined

under 29 U.S.C. §§ 1102(a)(2) and 1002(21)(A).

         65.         Defendant Guardian acted as both a plan administrator and a fiduciary.

         66.         Mr. Stahl named Plaintiff his beneficiary under the supplemental life insurance



{13934/A0530637.1}                              934/A0530637.1}                                    10
            Case 1:20-cv-00557-JL Document 1 Filed 05/08/20 Page 11 of 17



policy at issue in this matter.

         67.         Defendant Guardian was acting as a fiduciary of the Plan, as defined by 29

U.S.C. § 1102(a)(2) and/or 1002(21)(A), while accepting Mr. Stahl’s applications for life

insurance benefits, receiving and considering Mr. Stahl’s application for such benefits,

processing such application, deciding and denying Plaintiff’s claim for benefits, and ostensibly

approving such application from Mr. Stahl.

         68.         As a fiduciary, and pursuant to 29 U.S.C. § 1104(a)(1)(B), Defendant Guardian

was required to discharge its duties “with the care, skill, prudence and diligence under the

circumstances then prevailing that a prudent man acting in a like capacity and familiar with such

matters would use in the conduct of an enterprise of a similar character and with like aims.”

         69.         In accord with the provisions of 29 U.S.C. § 1103(a)(1)(B), Defendant Guardian

owed a fiduciary duty to Mr. Stahl, as Plan participant, and to Plaintiff, as Plan beneficiary, to

perform its participant-enrollment function and its other roles with regard to the insurance

benefits and the claim for payment of said benefits.

         70.         Defendant Guardian breached its fiduciary duties to Mr. Stahl, as Plan participant,

and to Plaintiff, as Plan beneficiary, through the conduct described herein, including, but not

limited to, failing to obtain evidence of insurability from Mr. Stahl and encouraging both Mr.

Stahl and Plaintiff to believe that Mr. Stahl’s enrollment for $150,000 of supplemental life

insurance benefits took effect under the Plan, including accepting premiums for coverage for Mr.

Stahl until his death.

         71.         As a result of Defendant Guardian’s breach of its fiduciary duties, as described

herein, Plaintiff has suffered damages in the amount of the policy, lost earnings and interest on

that amount, attorney’s fees and any other resulting losses, harms or damages.



{13934/A0530637.1}                              934/A0530637.1}                                      11
            Case 1:20-cv-00557-JL Document 1 Filed 05/08/20 Page 12 of 17




                                               COUNT III

       Claim for Denial of Benefits, to Enforce Rights and Clarify Rights Under ERISA
                          §1132(a)(2)(B) Against Defendant ExteNet

         72.         Plaintiff incorporates and re-alleges the foregoing paragraphs by reference as

though fully set forth herein.

         73.         Plaintiff brings this Count pursuant to ERISA § 502(a)(1)(B), 29 U.S.C. §

1132(a)(2), which allows a beneficiary to bring claims to recover benefits due under a plan, to

enforce her rights under the terms of the plan, or to “clarify his [or her] rights to future benefits

under the terms of the plan.”

         74.         Plaintiff and Mr. Stahl completed all steps and actions required of them in order

to receive the supplemental insurance benefit and to obtain payment of said benefit, but

Defendants have denied Plaintiff’s claim for those benefits.

         75.         Defendant ExteNet, as a plan sponsor and plan administrator, is liable for

payment of those benefits.

         76.         Plaintiff is entitled to an order overturning the denial of her claim for those

benefits and ordering that Defendant ExteNet pay the amount of those benefits to Plaintiff, along

with interest, attorney’s fees and any other related damages.

                                                COUNT IV

       Claim for Denial of Benefits, to Enforce Rights and Clarify Rights Under ERISA
                         §1132(a)(2)(B) Against Defendant Guardian

         77.         Plaintiff incorporates and re-alleges the foregoing paragraphs by reference as

though fully set forth herein.




{13934/A0530637.1}                              934/A0530637.1}                                    12
            Case 1:20-cv-00557-JL Document 1 Filed 05/08/20 Page 13 of 17



         78.         Plaintiff brings this Count pursuant to ERISA § 502(a)(1)(B), 29 U.S.C. §

1132(a)(2), which allows a beneficiary to bring claims to recover benefits due under a plan, to

enforce her rights under the terms of the plan, or to “clarify his [or her] rights to future benefits

under the terms of the plan.”

         79.         Plaintiff and Mr. Stahl completed all steps and actions required of them in order

to receive the supplemental insurance benefit and to obtain payment of said benefit, but

Defendants have denied Plaintiff’s claim for those benefits.

         80.         Defendant Guardian, as plan administrator and insurer of the benefits at issue, is

liable for payment of those benefits.

         81.         Plaintiff is entitled to an order overturning the denial of her claim for those

benefits and ordering that Defendant Guardian pay the amount of those benefits to Plaintiff,

along with interest, attorney’s fees and any other related damages.

                                                COUNT V

 Claim for Equitable Relief pursuant to 29 U.S.C. § 1132(a)(3) Against Defendant ExteNet

         82.         Plaintiffs incorporate and re-allege the foregoing paragraphs by reference as

though fully set forth herein.

         83.         ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), provides that “A civil action may be

brought . . . by a . . . participant [or] beneficiary (A) to enjoin any act or practice which violates

any provision of this subchapter or the terms of the plan, or (B) to obtain other appropriate

equitable relief (i) to redress such violations or (ii) to enforce any provisions of this subchapter or

the terms of the plan.”

         84.         Defendant ExteNet owed fiduciary duties to Mr. Stahl, as Plan participant, and to

Plaintiff, as Plan beneficiary.



{13934/A0530637.1}                              934/A0530637.1}                                     13
            Case 1:20-cv-00557-JL Document 1 Filed 05/08/20 Page 14 of 17



         85.         Defendant ExteNet breached its fiduciary duties to Mr. Stahl, as Plan participant,

and to Plaintiff, as Plan beneficiary, through the conduct described herein, including, but not

limited to, failing to obtain evidence of insurability from Mr. Stahl and encouraging both Mr.

Stahl and Plaintiff to believe its representations that Mr. Stahl’s enrollment for $150,000 of

supplemental life insurance benefits took effect under the Plan.

         86.         Due to Mr. Stahl’s reliance on Defendant ExteNet’s false representations that he

had successfully procured $150,000 of supplemental life insurance coverage, effective January 1,

2018, Mr. Stahl did not purchase supplemental life insurance coverage from another insurer.

         87.         As a result of Defendant ExteNet’s breach of fiduciary duties, Plaintiff has

suffered damages in an amount equal to the benefits she otherwise would have received under

the Plan, or she would have received under a different supplemental life insurance policy if Mr.

Stahl had purchased such a policy.

         88.         Defendant ExteNet’s breach of its fiduciary duties caused actual harm, injury and

loss to Plaintiff, and such harm cannot be remedied absent equitable or remedial relief, as the

Court may deem necessary.

         89.         Pursuant to ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), Defendant ExteNet is

estopped from refusing to recognize, and not approving, Mr. Stahl’s election of the supplemental

insurance benefits at issue and Plaintiff’s claim for those benefits.

         90.         Pursuant to ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), Defendant ExteNet must

disgorge, or be surcharged, for the value of the benefit wrongfully retained by Defendants.




{13934/A0530637.1}                              934/A0530637.1}                                     14
            Case 1:20-cv-00557-JL Document 1 Filed 05/08/20 Page 15 of 17



                                                COUNT VI

Claim for Equitable Relief pursuant to 29 U.S.C. § 1132(a)(3) Against Defendant Guardian

         91.         Plaintiffs incorporate and re-allege the foregoing paragraphs by reference as

though fully set forth herein.

         92.         ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), provides that “A civil action may be

brought . . . by a . . . participant [or] beneficiary (A) to enjoin any act or practice which violates

any provision of this subchapter or the terms of the plan, or (B) to obtain other appropriate

equitable relief (i) to redress such violations or (ii) to enforce any provisions of this subchapter or

the terms of the plan.”

         93.         Defendant Guardian owed fiduciary duties to Mr. Stahl, as Plan participant, and to

Plaintiff, as Plan beneficiary.

         94.         Defendant Guardian breached its fiduciary duties to Mr. Stahl, as Plan participant,

and to Plaintiff, as Plan beneficiary, through the conduct described herein, including, but not

limited to, failing to obtain evidence of insurability from Mr. Stahl and encouraging both Mr.

Stahl and Plaintiff to believe its representations that Mr. Stahl’s enrollment for $150,000 of

supplemental life insurance benefits took effect under the Plan, including accepting premiums

for coverage for Mr. Stahl until his death.

         95.         Due to Mr. Stahl’s reliance on Defendant Guardian’s false representations that he

had successfully procured $150,000 of supplemental life insurance coverage, effective January 1,

2018, Mr. Stahl did not elect to purchase supplemental life insurance coverage from another

insurer.

         96.         As a result of Defendant Guardian’s breach of fiduciary duties, Plaintiff has

suffered damages in an amount equal to the benefits she otherwise would have received under



{13934/A0530637.1}                              934/A0530637.1}                                      15
            Case 1:20-cv-00557-JL Document 1 Filed 05/08/20 Page 16 of 17



the Plan, or she would have received under a different supplemental life insurance policy if Mr.

Stahl had been given the opportunity to purchase such a policy.

         97.         Defendant Guardian’s breach of its fiduciary duties caused actual harm, injury

and loss to Plaintiff, and such harm cannot be remedied absent equitable or remedial relief, as the

Court may deem necessary.

         98.         Pursuant to ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), Defendant Guardian is

estopped from refusing to recognize, and not approving, Mr. Stahl’s election of the supplemental

insurance benefits at issue and Plaintiff’s claim for those benefits

         99.         Pursuant to ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), Defendant Guardian must

disgorge, or be surcharged, for the value of the benefit wrongfully retained by Defendants.

                                            Prayer for Relief

         WHEREFORE, Plaintiff respectfully demands that judgment enter in favor of Plaintiff

against Defendants, plus interest, reasonable attorneys’ fees, court costs, and such other equitable

or remedial relief as the Court may deem appropriate under the circumstances.



                                                        Respectfully submitted,

                                                        Donna M. Stahl

                                                        By her attorneys,

                                                        /s/ Russell F. Hilliard
                                                        Russell F. Hilliard; NHBA #1159
                                                        Upton & Hatfield, LLP
Date: May 8, 2020                                       159 Middle Street
                                                        Portsmouth, New Hampshire 03801
                                                        Tel: (603) 436-7046
                                                        Fax: (603) 369-4645
                                                        Email: rhilliard@uptonhatfield.com




{13934/A0530637.1}                             934/A0530637.1}                                   16
            Case 1:20-cv-00557-JL Document 1 Filed 05/08/20 Page 17 of 17




                                              Stephen D. Rosenberg
                                              [pro hac vice admission pending]
                                              Caroline M. Fiore
                                              [pro hac vice admission pending]
                                              The Wagner Law Group, P.C.
                                              99 Summer Street, 13th Floor
                                              Boston, Massachusetts 02110
                                              Tel: (617) 357-5200
                                              Fax: (617) 357-5250
                                              Email: srosenberg@wagnerlawgroup.com
                                              Email: cfiore@wagnerlawgroup.com




{13934/A0530637.1}                   934/A0530637.1}                                 17
